      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19·.:f½i.9.~f..13---
          Case 1:15-cv-07488-CM-RWL Document 706 Filed
                                                     l " 05/01/19 Page 1 of 13
                                                     .i nr, L ..... C'Ir· Y
                                                                               ~                                      ---.
                                                                                                                        II
                                                                                                                       ,!




                                                                              t
                                                          ~C•~~1~;~T                                                    :
                                                                                                                            1


                                                                                                            tJ
                                                                                                                        1
                          UNITED STATES DISTRICT COURT       LECTROt\1CALLY FILED !
                     FOR TIIE SOUTHERN DISTRICT OF NEW YO I ,OC ff: .                                                   !!
                                                                               !1 r~: ·:E c;_ED:           5I /   j     ·;
 IN RE NAMENDA DIRECT PURCHASER                              No.: 1:15-CV-074tr~--RWE==·-::::.-_:-·--·--
 ANTITRUST LITIGATION
                                                           [vpi     HID] REVISED JOINT
                                                                  PRETRIAL ORDER



        The parties having conferred among themselves and with the Court pursuant to Federal

Rule of Civil Procedure 16, the following statements, directions and agreements are adopted as the

Pretrial Order herein. The parties note that any Court decision on forthcoming Motions in Limine

and other motions may alter the scope of the case and thus, may warrant revising portions of this

pretrial order, including the issues to be tried, the parties' exhibits, the parties' witness lists, the

parties' deposition designations, the parties' contentions, and the parties' jury instructions.

I.     NATURE OF THE CASE

       This is an antitrust action arising under Sections One and Two of the Sherman Antitrust

Act challenging two forms of allegedly anticompetitive conduct relating to two of Forest's

Namenda products - Namenda IR and Namenda XR.

       Plaintiffs challenge (I) the legality and effect of the payment and entry date terms of

Forest's agreement to settle litigation with Mylan over the Namenda IR patent ("reverse payment

allegations"), and (2) the effect of Forest's conduct associated with its announced withdrawal of

branded Namenda IR ("hard switch allegations"). Plaintiffs seek damages for these claims.

        With respect to Plaintiffs' hard switch allegations, Forest disagrees with Plaintiffs' ability

to challenge Forest's "conduct associated with" its announced withdrawal in light of the Court's

collateral estoppel order defining the hard switch. Regardless, Forest denies that its conduct with

respect to the reverse payment allegations or the hard switch allegations was in violation of the

law or otherwise injured Plaintiffs.
       Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 2 of 13
                Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 2 of 13


II.      JURY/NON-JURY

         The parties agree that the case shall be tried by a jury. The parties estimate that the trial

will take approximately six (6) weeks. The parties request that trial be conducted using a chess

clock and that each side be allocated 60 hours each, not including opening and closing

arguments.

III.     STIPULATED FACTS

         The parties stipulate as follows:

         A. The Parties

           1.      Plaintiff J.M. Smith Corporation d/b/a Smith Drug Company ("Smith Drug

Company") is a corporation organized under the laws of the State of South Carolina and is located

at 9098 Fairforest Road, Spartanburg, South Carolina 29301.

         2.        Plaintiff Rochester Drug Co-Operative, Inc. ("RDC"), is a corporation organized

under the laws of the State of New York and is located at 50 Jet View Drive, Rochester, New York

14624.

         3.        Defendant Forest Laboratories, LLC (successor-in-interest to Defendant Forest

Laboratories, Inc.) ("Forest") is a limited liability company organized under the laws of the State

of Delaware and has a principal place of business at 5 Giralda Farms, Madison, NJ 07940. Forest

is now a wholly-owned subsidiary of Allergan, pie.

         4.        Defendant Forest Laboratories Holdings Ltd. is incorporated under the laws of

Ireland.

         5.        Defendant Actavis pie, now known as Allergan pie, is incorporated under the laws

of Ireland.

           B. Venue




                                                    2
        Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 3 of 13
               Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 3 of 13


          6.      Venue is proper in the United States District Court for the Southern District of New

York.

          C. Marketing of Namenda

          7.       Memantine hydrochloride is prescribed to treat moderate to severe Alzheimer's

disease.

          8.       In December 2002, Forest submitted New Drug Application ("NDA") No. 21-487

to the United States Food and Drug Administration ("FDA"), seeking approval to market

memantine hydrochloride tablets (5mg and 10mg) - branded as Namenda - for the treatment of

Alzheimer's.

          9.       On October 16, 2003, the FDA approved Forest's NDA for twice-daily Namenda

immediate release ("IR") tablets for use in patients with moderate to severe Alzheimer's disease.

          10.     In January 2004, Forest commercially launched Namenda IR tablets in the United

States.

          11.     On June 16, 2014, the FDA granted pediatric exclusivity to Forest.

          12.     Forest submitted NDA No. 22-525 for Namenda XR on August 20, 2009, seeking

approval to market once-daily extended release memantine hydrochloride tablets (7mg, 14mg,

21mg, and 28mg) - branded as Namenda XR - for the treatment of Alzheimer's.

          13.     Forest launched Namenda XR on June 13, 2013.

          D. The '703 Patent

           14.    Merz Pharma GmbH & Co. KGaA ("Merz"), a German company, owns U.S.

Patent No. 5,061,703 ("the '703 patent") which claims methods of treatment using memantine.

           15.    In June 2000, Forest obtained an exclusive license to market a memantine

hydrochloride product in the United States under Merz's '703 patent.




                                                   3
      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 4 of 13
             Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 4 of 13


        16.     The '703 patent, issued on October 29, 1991, is entitled "Adamantane Derivatives

in the Prevention and Treatment of Cerebral Ischemia."

        17.     The '703 patent was originally set to expire on April 11, 2010.

        18.     On March 3, 2009, the United States Patent and Trademark Office extended the

expiration date of the '703 patent to April 11, 2015.

        E. Forest/Mylan Lexapro Agreements

        19.     Escitalopram oxalate ("escitalopram") is the active pharmaceutical ingredient in the

branded drug Lexapro.

        20.     Lexapro was developed by Forest and H. Lundbeck A/S ("Lundbeck"), a Danish

pharmaceutical firm which licensed the exclusive United States marketing rights to escitalopram

to Forest.

        21.     On May 29, 2002, Lundbeck and Forest entered the S-enantiomer License

Agreement, whereby Lundbeck granted Forest a license to market Lexapro.

        22.     Forest submitted NDA 02-1323 under section 505(b) of the Federal Food, Drug,

and Cosmetic Act for Lexapro, and the FDA approved Forest's NDA on August 14, 2002.

        23.     In September of 2002, Forest launched Lexapro.

        24.     On October 3, 2005, Forest and Alphapharm Pty, Ltd. ("Alphapharm") entered

into a Distribution and Supply Agreement for authorized generic Lexapro (the "Original Lexapro

Agreement").

        25.     Mylan acquired Alphapharm in 2007.

        26.     On July 21, 2010, Alphapharm, the original counterparty to the Original Lexapro

Agreement, appointed Mylan as its assignee, and Forest and Mylan executed an amendment to the

Original Lexapro Agreement (the "Lexapro Amendment").

IV.     PARTIES' CONTENTIONS


                                                 4
      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 5 of 13
             Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 5 of 13


       Plaintiffs' contentions are appended hereto as Exhibit 1.

       Defendants' contentions are appended hereto as Exhibit 2.

V.     ISSUES TO BE TRIED

       After substantial efforts to reach agreement regarding the issues to be tried, the parties

have agreed to each submit their own proposed statements of issues to be tried.

       A. Plaintiffs' [PROPOSED) Statement of the Issues to Be Tried:

        1.    Did Defendants enter into a reverse payment agreement with Mylan that

unreasonably restrained trade?

       2.      Without the reverse payment to Mylan, would one or more companies have

launched a version of generic Namenda IR before July 2015? And if so, which generics would

have so launched, and when would such launches have occurred?

       3.      Without Defendants' hard switch product hop and/or reverse payment to Mylan,

would the Direct Purchaser Class have made some purchases of a form ofmemantine

hydrochloride at prices lower than the prices they actually paid?

       4.      What are the total overcharge damages of the Direct Purchaser Class?


       B. Defendants' [PROPOSED) Statement of the issues to Be Tried:

Reverse Payment Allegations

       1. Did Defendants make a large and unexplained reverse payment to Mylan, in excess of
          fair value for services obtained from Mylan, Defendants' saved litigation costs, or other
          traditional settlement considerations, for the purpose of delaying generic Namenda IR
          entry, and did that payment in fact delay generic Namenda IR entry?

       2. If so, absent the large and unexplained reverse payment, would Mylan have sold
          generic Namenda IR earlier than July 11, 2015 by either (1) entering into an alternative
          settlement agreement with Forest, allowing Mylan to sell generic Namenda IR on
          November 2, 2012; or (2) continuing the patent litigation and prevailing, thereby
          obtaining the right to launch by June 2012?

       3. If so, what amount of damages have Plaintiffs and the proposed class proven, if any,
          were caused by Defendants' large and unexplained reverse payment?


                                                 5
       Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 6 of 13
          Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 6 of 13


Hard Switch Allegations

        4. Did Defendants' February 14, 2014 announcement of its planned discontinuation of
           Namenda IR cause patients to switch to Namenda XR prior to the December 2014
           injunction?

        5. If so, how many individuals (if any) that switched to Namenda XR as the result of the
           February 14, 2014 announcement stayed on Namenda XR beyond July 2015 (despite
           the     December     2014     injunction     and     Forest's continued-availability
           announcements) because they were coerced by the withdrawal announcement, and not
           because of the benefits of Namenda XR?

        6. What amount of damages have Plaintiffs and the proposed class proven, if any, were
           caused by Namenda XR purchases after July 2015 by those individuals identified in
           the prior paragraph?

VI.     PLAINTIFFS' EXHIBITS

        Plaintiffs' exhibit list (including Defendants' objections) is appended hereto as Exhibit 3.

Plaintiffs' exhibits are numbered PX-0001 through PX-1709. However we have narrowed the

total number of proposed Plaintiffs' exhibits since the original January, 2018 Proposed Pre-Trial

Order such that the total number of proposed Plaintiffs' exhibits currently stands at 998. The

exhibits that have been removed from our exhibit list are demarcated as "Intentionally Left

Blank." As part of the hard copy exhibits provided to the Court, Plaintiffs have included a USB

drive. The hard copy slip sheets for the native files are denoted as either ''No tiff included for this

record"; "Document Produced Natively"; or "Produced As Native."

        Plaintiffs have followed the exhibit naming convention expressly mandated by this Court

in its Individual Rules of Practice. Specifically, Plaintiffs have stamped their trial exhibits with

the "PX-" prefix. Plaintiffs' stamp is unlikely to be confused with any other markings, including

markings from the 2014 New York Attorney General litigation concerning Forest's Namenda

hard switch, because Plaintiffs' stamp in this litigation has a unique border, font and a recites the

caption text. Plaintiffs disagree with Forest that Plaintiffs' exhibits need to be reprinted.

VII.    DEFENDANTS' EXIDBITS AND OBJECTIONS TO PLAINTIFFS' EXHIBITS

        A. Defendants' Exhibits
                                                   6
      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 7 of 13
          Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 7 of 13


       Defendants' exhibit list (including Plaintiffs' objections) is appended hereto as Exhibit 4.

       Defendants' exhibits are numbered DTX-001 through DTX-776. However, Defendants

have removed several exhibits since the original January 2018 Proposed Pre-Trial Order, while

keeping the exhibit numbering consistent. As such, the total number of proposed Defendants'

exhibits currently stands at 628.

       As part of the hard copy set of exhibits delivered to the Court, Defendants have also

included a disk that contains native electronic Excel files for those documents that could not be

converted to a usable PDF exhibit. Defendants have indicated in the last column of the exhibit list

which exhibits include native Excel files.

       Defendants are aware that the Court's Individual Rules of Practice specify that the parties

should use the prefix "PX" and "DX" for exhibit stamping. Prior to the January 2018 Pretrial

Order filing, the parties agreed to use the exhibit prefixes "PTX" and "DTX" because certain

documents produced in this action already had trial exhibit stamps with "PX" and "DX" from the

2014 NY AG action, and the parties wanted to avoid confusion. The parties continued using those

"PTX" and "DTX" prefixes in exchanges in preparing for this revised submission up until April

26, 2019 when DPPs unilaterally, and without notice, changed their exhibit prefix to "PX." At

that point, hard copies of the exhibits had already been stamped and printed for the Court. Thus,

Defendants' exhibits are stamped with the prefix "DTX," while Plaintiffs' exhibits are stamped

with the prefix "PX." Defendants believe that to ensure consistency and avoid confusion, Plaintiffs

should re-stamp their exhibits using the prefix "PTX."

       B. Defendants' Objections to Plaintiffs' Exhibits

       For those proposed Plaintiffs' exhibits to which Defendants have not asserted an objection,

Defendants' position is that Plaintiffs should still be required to establish the prerequisites to the

exhibits' admissibility, including laying a foundation with a witness with knowledge, before the


                                                  7
      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 8 of 13
          Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 8 of 13


exhibit may be admitted into evidence.        Further, Defendants have not submitted specific

objections to certain categories of documents because it is unclear how Plaintiffs intend to use the

documents at trial. For example, Plaintiffs have listed several Forest SEC filings and investor

earnings call transcripts. See, e.g., PX-1595 - 1626. While Defendants do not generally object

to these documents, Defendants reserve the right to object depending on how Plaintiffs intend to

use the documents at trial.

VIII. STIPULATIONS AND OBJECTIONS WITH RESPECT TO EXHIBITS

       The parties stipulate that the following exhibits are deemed authentic:



            PX-0035/DTX-072       FRX-AT-00000001 - 037
            PX-1130/DTX-073       FRX-AT-00000038 - 075
            PX-1131/DTX-074       FRX-AT-00000076- 111
            PX-0525/DTX-075       FRX-AT-00000112 - 147
            PX-1132/DTX-076       FRX-AT-00000148 - 183
            PX-0321/DTX-077       FRX-AT-00000184 - 217
            PX-0002/DTX-078       FRX-AT-00000218 - 252
            PX-0024/DTX-012       FRX-AT-00000253 - 273
            PX-1133/DTX-079       FRX-AT-00000274 - 308
            PX-1134/DTX-080       FRX-AT-00000309 - 339
            PX-1135/DTX-081       FRX-AT-00000340 - 379
            PX-0 l 96/DTX-082     FRX-AT-00000380 - 416
            DTX-083               FRX-AT-00000417 - 427
            PX-0019/DTX-084       FRX-AT-00000428 - 463
            PX-0030/DTX-0 13      FRX-AT-00000464 - 477
            DTX-085               FRX-AT-00000478 - 514

       The parties' objections to exhibits are detailed in Exhibits 3 and 4.

IX.    WITNESS LISTS

       The parties' deposition designations and objections are appended hereto as Exhibit 5.

       The parties will provide the Court with deposition transcripts upon request by the Court

and will narrow the number of objections presented to the Court for rulings.

       A. PLAINTIFFS' WITNESS LIST

                                                 8
       Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 9 of 13
          Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 9 of 13


        Listed below are all the witnesses Plaintiffs intend to call. Plaintiffs reserve the right to

add witness to this list for good cause, consistent with this Court's March 15, 2019 Scheduling

Order (ECF No. 688) at 1. Plaintiffs object to deposition designations from the underlying patent

cases being played or read as trial testimony (as opposed to being introduced as exhibits) in this

case and reserve rights to file a Motion in Limine precluding any such use.

Live

   1. A corporate representative of Defendants
   2. Any live witness identified on Defendants' live witness list
   3. Custodian of Records for Defendants
   4. Jim Benton
   5. June Bray
   6. Robert Carnevale
   7. Mark Devlin
   8. Kapil Gupta
   9. William Kane
   10. Peter Ludwig
   11. Maureen Cavanaugh
   12. Jinping McCormick
   13. William Meury
   14. Sean Moriarty
   15. Bharati Nadkarni
   16. Charles Ryan
   17. Brenton Saunders
   18. Julie Snyder
   19. David Solomon
   20. Marco Taglietti
   21. Teva Custodian of Records
   22. Dr. Ernst R. Berndt
   23. James Bruno
   24. Prof. Einer Elhauge
   25. Dr. Nathan Hermann
   26. George W. Johnston, Esq
   27. Dr. Russel L. Lamb
   28. Dr. Lon S. Schneider
   29. Prof. Jay Thomas
   30. Diana Wilk

Video

    1. Eric Agovino
    2. Katrina Curia
    3. James Finchen

                                                   9
      Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 10 of 13
           Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 10 of 13


    4.   Jason Harper
    5.   Patrick Jochum
    6.   James Lah
    7.   Bob Lahman
    8.   Seth Silber
    9.   Gopalakrishnan Venkatesan

         B. DEFENDANTS' WITNESS LIST

         Forest hereby provides a list of witnesses whom Forest intends to call live at trial during

Defendants' case-in-chief. This list does not include those witnesses who Defendants may call by

video, but all deposition designations and objections are appended hereto as Exhibit 5. In addition

to the witnesses listed below, Forest reserves the right to call in its case-in-chief witnesses listed

on the Plaintiffs' witness list, and to revise this list based on decisions by the Court on the parties'

Motions in Limine, decisions on other motions, the presentation of evidence in Plaintiffs' case-in-

chief, or based on good cause, consistent with this Court's March 15, 2019 Scheduling Order (ECF

No. 688) at I.

         The identification of a witness on this list is not an indicat10n or representation that Forest

either controls a witness or can compel his or her attendance at trial, and thus, Forest reserves all

rights to play or read the deposition testimony of any witness on this list who does not appear

live at trial.

                 I.     Any witness identified on Plaintiffs' live witness list
                 2.     Eric Agovino
                 3.     Jim Benton
                 4.     Alexandra Bonelli
                 5.     June Bray
                 6.     Joseph Brennan
                 7.     Robert Carnevale
                 8.     Napoleon Clark
                 9.     Dr. Pierre-Yves Cremieux
                 10.    Mark Devlin
                 11.    Lawrence Doud
                 12.    Dr. Martin R. Farlow
                 13.    James Finchen
                 14.    Dr. Lona Fowdur
                 15.    Philip Green

                                                   10
     Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 11 of 13
             Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 11 of 13


                 16.    Patrick Jochum
                 17.    William Kane
                 18.    Bruce Kohrman
                 19.    Dr. Roberto Malinow
                 20.    Christopher Masseth
                 21.    Jinping McCormick or DRL Representative
                 22.    Hon. Roderick McKelvie
                 23.    Lei Meng
                 24.    William Meury
                 25.    Brad Pine
                 26.    Jenna Plouffe
                 27.    LuMarie Polivka-West
                 28.    David L. Rosen
                 29.    Barry Rovner
                 30.    Dr. Charles Ryan
                 31.    Brenton Saunders
                 32.    Seth Silber
                 33.    Julie Snyder
                 34.    David Solomon
                 35.    Marco Taglietti

X.      RELIEF SOUGHT

        Plaintiffs, on behalf of themselves and the Class (as defined by Order of the Court), seek

the following relief pursuant to 15 U.S.C. § 15(a) (Clayton Act,§ 4):

        1.     Awarding Plaintiffs and the Class threefold the damages sustained, by the Class in

an amount which may be proven at trial, together with interest thereon;

        2.     The costs of suit, including a reasonable attorney's fee; and

        3.     Such other relief as this Court deems appropriate.



Date:



                                                       Chief United States District Judge



Date: April 30, 2019                                Date: April 30, 2019

Isl Dan Litvin                                      Isl Martin M Toto

                                                  11
    Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 12 of 13
         Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 12 of 13


Bruce E. Gerstein                         Heather K. McDevitt
Joseph Opper                              Martin M. Toto
Dan Litvin                                John H. Chung
Kimberly M. Hennings                      William H. Bave, III
Garwin Gerstein & Fisher LLP              Michael E. Hamburger
88 Pine Street, 10th Floor                Kristen O'Shaughnessy
New York, NY 10005                        White & Case LLP
Tel: (212) 398-0055                       1221 A venue of the Americas
Fax: (212) 764-6620                       New York, New York 10020
bgerstein@garwingerstein.com              Telephone: (212) 819-8200
jopper@garwingerstein.com
dlitvin@garwingerstein.com                Christopher M. Curran
khennings@garwingerstein.com              J. Mark Gidley
                                          White & Case LLP
David C. Raphael, Jr.                     701 Thirteenth Street, NW
Erin R. Leger                             Washington, DC 20005
Smith Segura & Raphael, LLP               Telephone: (202) 626-3600
3600 Jackson Street, Suite 111
Alexandria, LA 71303                      Heather M. Burke
Tel: (318) 445-4480                       White & Case LLP
Fax: (318) 487-1741                       3000 El Camino Real
draphael@ssrllp.com                       5 Palo Alto Square, 9th Floor
                                          Palo Alto, CA 94306
                                          Telephone: (650) 213-0300
Stuart E. Des Roches                      Kevin C. Adam
Andrew W. Kelly                           White & Case LLP
Odom & Des Roches, LLC                    75 State Street, Floor 24
650 Poydras Street, Suite 2020            Boston, MA 02109
New Orleans, LA 70130                     Telephone: (617) 979-9300
Tel: (504) 522-0077
Fax: (504) 522-0078                       Counsel for Defendants Actavis pie, Forest
stuart@odrlaw.com                         Laboratories, LLC, Forest Laboratories,
                                          Inc., and Forest Laboratories Holdings Ltd.
Russ Chorush
Miranda Jones
Heim Payne & Chorush, LLP
1111 Bagby, Suite 2100
Houston, TX 77002
Tel: (713) 221-2000
Fax: (713) 221-2021
rchorush@hpcllp.com

Counsel for JM Smith Corporation d/b/a
Smith Drug Company and the Direct
Purchaser Class

David F. Sorensen
Ellen T. Noteware

                                         12
    Case 1:15-cv-07488-CM-RWL Document 699 Filed 04/30/19 Page 13 of 13
        Case 1:15-cv-07488-CM-RWL Document 706 Filed 05/01/19 Page 13 of 13


Berger Montague PC
1818 Market Street
Suite 3600
Philadelphia, PA 19103
(215) 875-3000
(215) 875-4604 (fax)
dsorensen@bm.net
enoteware@bm.net


Peter Kohn
Joseph T. Lukens
Faruqi & Faruqi, LLP
 1617 JFK Boulevard
Philadelphia, PA 19103
(215) 277-5770
(215) 277-5771 (fax)
pkohn@faruqilaw.com
jlukens@faruqilaw.com

Counsel for Rochester Drug Co-Operative,
Inc. and the Direct Purchaser Class




                                           13
